DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10, 19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 2 and 12, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-12, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson et al. (US 2020/0100030).  Regarding claims 1 and 11, Nelson teaches lounge furniture, comprising: a plurality of furniture sections each including a lounge back (16), a seat (18) and a base (12, 14), wherein the seat and the lounge back are supported on the base and the seat is removable from the base (see Figures 4B, 13A and 13B); at least one electrical outlet (100) associated with each furniture section; and an electrical wiring assembly extending between the electrical outlets of the plurality of furniture sections, wherein .

Regarding claims 2, 10, 12 and 19, Nelson teaches wherein the at least one electrical outlet is located in a front wall of the base such that the electrical outlet is accessible from the front of the furniture section (see Figure 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3-5, 8-9, 13-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2020/0100030) in view of Crowe (US 2008/0164742).  Regarding claims 3 and 13, it is described above what is disclosed by Nelson; however, the reference does not distinctly disclose wherein each seat includes at least one front seat hook that engages the base to hold the seat on the base.  Crowe, in a similar field of endeavor, teaches a seat having at least one front seat hook that engages the base to hold the seat on the base (see item 24).  It would have been obvious to one having ordinary skill in the art to modify the seat of Nelson to include the hook item (24) of Crowe between the back and seat base in order to efficiently attach the cushion so that they do not move around when the seat is in use by a user.

Regarding claims 4 and 14, Crowe further teaches wherein the base includes a front seat catch positioned to receive and engage the at least one front seat hook when the seat is received on the base (see Figures 2-3).

Regarding claims 5 and 15, Crowe further teaches wherein lounge back includes at least one seat hook, wherein the at least one seat hook of the lounge back is received in an access opening formed in the seat to secure the seat to the lounge back (see item 24 and Figures 2-3).

Regarding claims 8-9, 17-18, Nelson further teaches in paragraph [0074], “various combinations of bases, transverse members, and U-shaped couplers and foot couplers can be used in varying numbers to create a variety of different furniture assemblies of the present invention.”  Crowe, further teaches in Figures 6-8 at least one base ganger (see 42) positioned between bases of adjacent furniture sections (20) to secure them together.  It would have been obvious to one having ordinary skill in the art to modify the sections of Nelson to include the base ganger (like that of Crowe) to secure sections together such that they do not separate when in use by multiple users.  The examiner notes that item 42 is capable of being inserted into recesses 40 between adjacent sections.  Figure 6 illustrates recesses (40) within the back section of Crowe as well and therefore a ganger could be positioned between the backs as claimed in claims 9 and 18.

Allowable Subject Matter
s 6-7, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636